Citation Nr: 0507616	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-04 156	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability, characterized as patellofemoral 
syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from May 1992 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the RO, which 
continued the assignment of a 10 percent evaluation for the 
veteran's service-connected right knee disability.  In that 
rating decision, the RO also granted increased evaluations 
for service-connected disabilities of the left knee and 
lumbosacral spine.  The veteran appealed all of the 
aforementioned claims.  A Notice of Disagreement was filed in 
October 2002 and a Statement of the Case was issued in 
January 2003.  A substantive appeal was filed in January 
2003.  

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge during a video conference hearing held in 
April 2004.  A transcript of that hearing is on file.  At 
that hearing, the veteran withdrew from appellate 
consideration the claims of entitlement to increased 
evaluations for service-connected disabilities of the left 
knee and lumbosacral spine.  Accordingly, the only claim 
currently before the Board for adjudication is entitlement to 
an increased evaluation for a right knee disability.  As will 
be explained herein, that claim requires additional 
evidentiary development and must be remanded.

In the veteran's January 2003 substantive appeal and again in 
his April 2004 hearing testimony, the veteran expressed 
concerns that his VA record no longer reflects prior grants 
of service connection for malaria and residuals of a spider 
bite to his left hand.  These matters are referred to the 
Agency of Original Jurisdiction (AOJ) for appropriate action.

Finally, the Board notes that the April 2004 hearing 
transcript documents that the veteran completed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, appointing Disabled American 
Veterans (DAV) as his representative.  The veteran was 
represented by DAV at that hearing and the authorization form 
was to be associated with the file.  However, the 
authorization form is not currently part of the record.  The 
AOJ is requested to associate the VA Form 21-22 which was 
completed by the veteran in April 2004 with the claims 
folder, or in the alternative if this cannot be located, 
request that the veteran complete a new VA Form 21-22, naming 
DAV as his representative, for inclusion in the record.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to an evaluation in excess of 10 percent for a 
right knee disability.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the AOJ is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In his 2004 hearing testimony the veteran identified recent 
VA treatment records that are not currently on file.  The 
veteran testified that he had received VA treatment for his 
right knee disability from VA Medical Centers (VAMCs) in 
Newington and West Haven, Connecticut, and more recently from 
the VAMC in Bay Pines, Florida.  Records from the VAMC in 
Newington and West Haven Connecticut dated from 1995 to 
January 1998 are on file.  

Essentially, the file contains only isolated records from the 
VAMC in Bay Pines, Florida, and essentially the Board finds 
that all records from this facility dated from January 1998 
forward must be requested.  Moreover, the veteran testified 
that his treatment there included orthopedic and neurological 
consultations, physical therapy, pain clinic treatment, and 
MRI testing conducted in March 2004, none of which is of 
record.  He also indicated that surgical intervention was to 
be discussed at appointments scheduled for April and -May 
2004.  

The veteran also testified that his right knee disability was 
more severely impaired than was evident during his last VA 
examination of March 2002.  In this regard, he mentioned 
increased symptoms of greater, functional impairment and 
instability, since the knee was last evaluated.  Accordingly, 
the Board concludes that an examination is warranted in this 
case. 

As to another pending claim, in his January 2003 substantive 
appeal and a statement in support of the claim received in 
April 2003, the veteran appears to have filed a notice of 
disagreement as to the effective date of November 16, 2001, 
assigned by the RO in the April 2002 rating decision for 
increased evaluations of the left knee and lumbosacral spine.  
The Board construes this as a timely-filed notice of 
disagreement under 38 C.F.R. §§ 20.201, 20.202, 20.301.  In 
Manlicon v. West, 12 Vet. App. 238 (1999), the Court held 
that where an NOD is filed, but an SOC has not been issued, 
the Board must remand the claim to the AOJ to direct that an 
SOC be issued.  The failure to issue an SOC in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  

After the AOJ has been given the opportunity to cure such a 
defect, the earlier effective date claim will be returned to 
the Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also, In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) ("absent an NOD, an SOC and a Form 1-9 [substantive 
appeal], the BVA was not required - indeed, it had no 
authority - to proceed to a decision").

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AOJ for the following development:

1.  The AOJ should locate the VA Form 21-
22, Appointment of Veterans Service 
Organization as Claimant's 
Representative, naming DAV as his 
representative, which was completed by 
the veteran in April 2004 at the time of 
his Board video conference hearing, with 
the claims folder.  In the alternative, 
if this cannot be located, the AOJ should 
request that the veteran complete a new 
VA Form 21-22, naming DAV as his 
representative, for inclusion in the 
record.  No further action on the 
appealed case should be undertaken until 
this action is completed.

2.  The AOJ should obtain all records of 
VA treatment provided at the Bay Pines 
medical facility for the veteran's right 
knee disability dated from January 1998 
forward to include: neurology and 
orthopedic records; records from physical 
therapy and the pain clinic; prescription 
records, records of any testing to 
include X-ray films and MRI reports 
(March 2004), and any surgical or 
hospitalization reports.    

3.  The AOJ should make arrangements for the 
veteran to undergo an orthopedic examination 
of the right knee for the purpose of 
determining the severity of this service-
connected disability.  The veteran's claims 
folder must be provided to the examiner for 
review and review of the folder should be 
noted in the examination report. 

a.  The examination report should include 
a detailed description of pertinent 
symptoms of the right knee disability, as 
well as clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.

b.  The examination report should include 
descriptions of ranges of motion of the 
right knee, noting the normal ranges of 
motion.  The presence of either 
instability or subluxation in the right 
knee should be noted.  Any ankylosis or 
deformity of the right knee should also be 
identified.  The examiner should also 
report any visible manifestations of pain.
c.  Whether there is likely to be 
additional range of motion loss of the 
right knee due to any of the following 
should also be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should be 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups.

d.  Any diagnostic tests and studies 
deemed necessary by the examiner in order 
to respond to the specified inquiries 
should be conducted, to include X-ray 
films of the right knee.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case as t 
the claim for an increased evaluation of 
the right knee which includes 
consideration of all evidence submitted 
since the SOC was issued in January 2003, 
and given the opportunity to respond 
thereto.

5.  The AOJ should also issue a statement 
of the case to the veteran and his 
representative addressing the issue of 
issue of entitlement to an effective date 
prior to November 16, 2001, (as assigned 
by the RO in the April 2002 rating 
decision), for increased evaluations of 
the left knee and lumbosacral spine.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations.  38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time 
limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue and 
secure appellate review by the Board.  
38 C.F.R. § 20.302(b) (2004).  This 
matter is to be returned to the Board 
only if an adequate and timely 
substantive appeal is filed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

